                         IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                     PITTSBURGH

BROOKS AUTOMOTIVE GROUP, INC,                     )
B.L.P. REAL ESTATE, LLC,                          )
                                                  )                   2:18-CV-00798-MJH
                                                  )
               Plaintiffs,                        )
                                                  )
        vs.                                       )
                                                  )
GENERAL MOTORS LLC,                               )
                                                  )
               Defendant,                         )

                                   OPINION AND ORDER

       Plaintiffs, Brooks Automotive Group, Inc. (“Brooks”) and B.L.P. Real Estate, LLC

(“BLP”), bring the within action for damages, stemming from circumstances surrounding the

sale of Plaintiff, Brooks’ Automotive dealership, which required approval from Defendant,

General Motors, LLC (“GM”). In their Amended Complaint, the Plaintiffs assert claims for

Violation of Section 12(b)(5) of the Pennsylvania Board of Vehicles Act (63 P.S. § 818.1 et seq.)

(“BVA”)(Count I), and Violation of Section 12(b)(3) of the BVA(Count II). (ECF No. 37).

       Pending before the Court are Defendant, GM’s, Motion in Limine to Exclude the Opinions

and Testimony of Joseph F. Roesner and Motion to Strike the February 11, 2020 Declaration of

Joseph F. Roesner. (ECF Nos. 63 and 90). Upon consideration of GM’s Motion in Limine and

Motion to Strike and Briefs in Support (ECF Nos. 63-64 and 90-91), Plaintiffs’ Responses and

Briefs in Opposition (ECF Nos. 76 and 96-97), and for the following reasons, GM’s Motion to

Strike will be denied, and GM’s Motion in Limine will be denied.

       I.     Background

       Brooks operated a Buick GMC dealership in Connellsville, Pennsylvania pursuant to a

General Motors Dealer Sales and Service Agreement (“Dealer Agreement”). (ECF No. 94 at ¶
1). Brooks decided to sell its dealership, and on November 17, 2016, Brooks entered into a

written Asset Purchase Agreement (the “First APA”) with C. Harper Autogroup (“Harper”). Id.

at ¶ 3. The First APA provided for a purchase price of $750,000 for goodwill plus payment of

various assets. Id. In addition, Harper planned to discontinue Buick Operations in Connellsville

and relocate GMC operations to Harper’s existing Chevrolet, Buick, and Cadillac dealership in

Belle Vernon. Id. at ¶ 4.

       Under the Dealer Agreement, GM must approve any dealership sale or relocation. Id. at ¶

2. In the First APA, Brooks and Harper conditioned the purchase on GM’s approval. Id. at ¶ 5.

On December 15, 2016, Brooks sent GM a signed and dated copy of the First APA. Id. at ¶ 8.

On April 19, 2017, GM issued a letter to Brooks, with copies to Harper Autogroup, advising that

GM refused approval of the November 2016 APA. Id. at ¶ 29. In its April 19, 2017 denial letter,

GM summarized its decision to deny relocation of Brooks’ dealership in Connellsville to

Harper’s dealership in Belle Vernon as follows:

           •   The permanency of the investment of the five existing Buick GMC dealers in
               Pittsburgh
           •   The declining population in and around Pittsburgh
           •   Existing GMC dealerships are providing adequate competition
           •   GM Brand Alignment
           •   Multiple Dealer Area (MDA) Add Point
           •   The likelihood of injury to our existing network outweighs any perceived benefit
               from increased competition
           •   The Proposed Dealer Company’s GMC Sales Forecast

(ECF No. 61-14).

       During the instant litigation, Brooks retained Joseph Roesner to conduct analysis and

provide testimony regarding GM’s First APA denial. (ECF No. 64-2 at pp. 3-4). In his report,

Roesner stated that he relied upon certain documents such as deposition testimony, discovery

documents, financial documents, correspondence, geographic information, and marketing


                                                  2
information. 1 Id. at pp. 5-6. Roesner stated that it is industry practice for GM to conduct a

market analysis when a dealer proposes a relocation. Id. at p. 6. Id. Mr. Roesner opines that

GM’s analysis of its factors that it identified in its April 19, 2017 letter were insufficient to

justify its conclusions. Id. Mr. Roesner also stated that the conclusions GM reached in its denial

contradicted the conclusions reached by GM in other cases involving network changes. Id.

Instead, Mr. Roesner states that GM’s analysis appeared to be an “outcome-driven approach”

with an intent to deny Brooks’ relocation request. Id.

        When deposed by GM, counsel asked Mr. Roesner whether GM “got it wrong on every

single one of its factors that it enumerated in its letter.” (ECF No. 64-3 at p. 27). Mr. Roesner

responded, “I wouldn't necessarily say got it wrong….What I would say is there's some

observations related to each of the factors.” Id. Mr. Roesner testified that he did not describe

GM’s denial as arbitrary, capricious, contrived, manipulated, in bad faith, reasonable, or

unreasonable. Id. at p. 37-40.     GM’s counsel also asked, “are you going to opine in this case

that General Motors' April 2017 rejection of the November 2016 asset purchase agreement was

unreasonable?” Id. at p. 45. In response, Mr. Roesner answered:

        Yeah, I don't -- I think I don't know that I'd use the word -- I think inconsistent
        may be a better choice. It's going to depend upon the factor, and as laid out in my
        report, would be my observations and conclusions as to what General Motors puts
        forward versus what I've seen elsewhere and what could be drawn from the data
        that is available within the backup to the decision.

Id. at p. 45-46.

        GM has filed a Motion in Limine to Exclude the Opinions and Testimony of Joseph

Roesner. (ECF No. 64). Specifically, GM contends that Mr. Roesner’s opinions are a reaction

to materials presented to him, and not from any independent analysis he performed or



        1
            A full list appears in Tab 3 of Mr. Roesner’s Report. (ECF No. 64-2 at p. 51)
                                                   3
methodology he employed. Moreover, GM argues that Mr. Roesner did not cite or rely upon

any data or any documents from any other GM matter to form his opinion. As part of their

response, Plaintiffs attached a February 11, 2020 declaration by Mr. Roesner where he describes

some of the GM matters that he relied upon. (ECF No. 78). GM now seeks to strike Mr.

Roesner’s Declaration and/or otherwise exclude his opinions and testimony.

       II.       Discussion

                 a. Motion to Strike

           GM argues that the Court should strike Mr. Roesner’s Declaration because an expert

witness may not file a post-disclosure declaration that contradicts his own report and deposition

testimony. Specifically, GM contends that Mr. Roesner’s report did not identify any prior GM

relocation decisions that he analyzed or considered when forming his opinion regarding GM’s

decision to deny Brooks’ relocation request. Plaintiffs contend that Mr. Roesner’s Declaration

does not contradict bur rather confirms that he based his report and testimony on his training,

education, and experience.

           The Federal Rules of Civil Procedure provide for the disclosure of expert reports as

follows:

           The report must contain:

                     (i) a complete statement of all opinions the witness will express and the
                     basis and reasons for them;
                     (ii) the facts or data considered by the witness in forming them;
                     (iii) any exhibits that will be used to summarize or support them;
                     (iv) the witness's qualifications, including a list of all publications
                     authored in the previous 10 years;
                     (v) a list of all other cases in which, during the previous 4 years, the
                     witness testified as an expert at trial or by deposition; and
                     (vi) a statement of the compensation to be paid for the study and
                     testimony in the case.




                                                   4
Fed. R. Civ. P. 26(b). “When a deponent's post-deposition affidavit conflicts with his prior

testimony, a district court may disregard the affidavit.” In re Avandia Mktg., Sales Practices &

Prod. Liab. Litig., 639 F. App'x 874, 877 (3d Cir. 2016).

       Upon review of Mr. Roesner’s Declaration, it contains no additional opinions or

conclusions that contradict his prior testimony. Mr. Roesner’s opined in his report and testified

that GM’s decision in this case contradicted its decision-making in other cases. (ECF No. 64-2

at p. 6; No. 64-3 at pp. 45-46). In his Declaration, Mr. Roesner does not alter his opinion, but

uses the opportunity to introduce data from other GM cases that support his conclusions. (ECF

No. 78-1).   In terms of fair disclosure, Mr. Roesner’s original report listed the numerous cases

in which he had offered deposition testimony included those he specified in his supplemental

declaration, and his report states that his opinions were based upon his industry training and

experience. (ECF No. 64-2 at p. 6).    Therefore, the Court finds no basis to strike Mr. Roesner’s

declaration because it does not conflict with prior testimony, and his original report provided an

adequate disclosure of the facts underlying his opinions.

       Accordingly, GM’s Motion to Strike Mr. Roesner’s Declaration will be denied.

               b. Motion in Limine

       GM contends that Mr. Roesner’s opinions are not based upon sufficient facts or reliable

methodology. Specifically, GM argues that Mr. Roesner’s opinions and testimony are based

only upon his reaction to materials presented to him, and not from any independent analysis he

performed or methodology he employed. GM characterizes the opinions and testimony of Mr.

Roesner as his ipse dixit. GM also argues that Mr. Roesner’s opinions will not assist the jury.

Plaintiffs contend that GM has mischaracterized Mr. Roesner’s opinions and testimony, and that

his methodologies are a rebuttal to the methodology used in GM’s own market analysis. In



                                                 5
evaluating expert opinions, the Court “must ensure that any and all scientific testimony or

evidence admitted is not only relevant, but reliable.” Daubert v. Merrell Dow Pharmaceuticals,

509 U.S. 579, 589 (1993); see also Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999)

(clarifying that the court’s role extends not only to “scientific” testimony, but also to testimony

based on technical or other specialized knowledge). The Rules of Evidence also provide as

follows:

       A witness who is qualified as an expert by knowledge, skill, experience, training,
       or education may testify in the form of an opinion or otherwise if:

       (a) the expert's scientific, technical, or other specialized knowledge will help the
       trier of fact to understand the evidence or to determine a fact in issue;
       (b) the testimony is based on sufficient facts or data;
       (c) the testimony is the product of reliable principles and methods; and
       (d) the expert has reliably applied the principles and methods to the facts of the
       case.

Fed. R. Evid. 702. The Supreme Court in Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999)

stated that “nothing in either Daubert or the Federal Rules of Evidence requires a district court

to admit opinion evidence that is connected to existing data only by the ipse dixit of the expert.”

Id. at 157. “An expert may base an opinion on facts or data in the case that the expert has been

made aware of or personally observed.” Fed. R. Evid. 703.

       The crux of Plaintiff’s Section 12(b)(3) claim is whether GM acted reasonable in

rejecting Brooks’ relocation request as well as the factors and methodologies cited by GM in its

April 19, 2017 decision letter.   Mr. Roesner’s report identifies each factor from the decision

letter and outlines how the facts do not support the rationale or that it contradicts GM’s decisions

from other cases. Without expertise in the automotive industry, as proffered by Brooks through

Mr. Roesner, a layman would not likely understand the methodologies utilized by GM or be able

to assess whether those methodologies pass the scrutiny of another expert. In this case, Mr.



                                                  6
Roesner is not charged with conducting an independent analysis to demonstrate that GM should

have accepted the First APA. Instead, the relevant inquiry into the Section 12(b)(3) claim is the

conduct of GM in reaching its conclusions and therefore whether it acted and decided

reasonably. See Rohrich Cadillac, Inc. v. Bureau of Prof'l & Occupational Affairs, State Bd. of

Vehicle Mfrs., Dealers & Salespersons, 73 A.3d 652, 657 (Pa. Commw. Ct. 2013) (holding

Board of Vehicles’ conclusions were upheld and that GM acted unreasonably because “its

reasons were replete with overstatements and inconsistent calculation methods, unsupported by

GM’s own evidence, and outcome driven.”). Therefore, at issue are the cited GM rejection

factors and the methods GM used to assess and determine those factors to reach its decision to

deny Brooks application for consent. Given the specialized knowledge needed to complete this

analysis, the Court finds it appropriate to proffer an expert in the relevant field to offer a critique

and opinion to assist the jury as it evaluates the reasonableness of GM’s actions and decision.

Thus, Mr. Roesner’s opinions and testimony are relevant and admissible.

        Accordingly, GM’s Motion in Limine to Exclude the Opinions and Testimony of Joseph

Roesner will be denied.

                                               ORDER

        And Now this 8th Day of May, 2020, after consideration of GM’s Motion in Limine and

Motion to Strike plus Briefs in Support (ECF Nos. 63-64 and 90-91), Brooks and BLP’s Responses

and Briefs in Opposition (ECF Nos. 76 and 96-97), and for the foregoing reasons, GM’s Motion

to Strike and GM’s Motion in Limine are denied.


                                                BY THE COURT:

                                                Marilyn J. Horan
                                                United States District Judge


                                                   7
